   Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 1 of 13

                                      Policy Information Sheet
Insured's Information:                            Policy Information:
CONLON, STEPHEN P                                 Policy Number: 0000186679
277 BIRCH ST                                      Face Amount:        500,000
BRISTOL CT                                        Base Premium:           935.00
 06010
                                                  Base Plan Code: N15
                                                  Base Change Date:
Date of Birth:    1965    Age/Sex:   41/M         Mode Code: 0154
Location Code: CT—                                Mode Amount:          81.81
                                                  Modal PSC Premium:         77.44
Application Information:                          Total Annual PSC Premium:    885.00
Date of Application: 03-15                        Effective Date: 05262006
Application Received Date: 05-26                  Team ID: L N
Cash with Application (CWA):                      Rollover Amount:
CWA Received Date:
Beneficiary Information:
LAURA CONLON 100%
                                                  Plan Mnemonic/Riders/Ann.Prem./Plan/Chng Date:
                                                  SURE3OP             935.00N15 63




                                                  Total Annual Prem:         935.00

Basis Of Approval:
PREFERRED
NO NICOTINE USE

Delivery Requirements:                            Owner Information:
EFTAUTH        AMENDMNT     ORIG POL              STEPHEN P CONLON
PDA I

Final Delivery Date: 06162006                     277 BIRCH ST
Need Amount: 81.81                                BRISTOL CT
Refund Amount:                                    06010
Prem. Due:
Agent Information:                                GA Name:
SA Name: PAUL A HEYMAN
Sol. Agent Code: 66824
SA Name:
Sol. Agent Code:
General Agent Code: G6005

Memo Section:
            Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 2 of 13


POL.NO.              I
                  DATE             PLAN   MOUNT         I 1 RB
                                                          DC     ED   Oft
                                                                                 mm MHO
                                                                            PLM DATE
                                                                       .,,y CODE
0000186679 05-26-06 N                       soo,00ll 01
 NAMEANDADDRESS                            PLAN,RIDERSANDANNUALPREMIUMS
   CONLON, STEPHEN P                      SURE3OP                935.00N15 63
   277 BIRCH ST
   BRISTOL CT
   06010
                                                                                    13"""LAURA CONLON 100%
    T-        MANAGER
              -
          -65 $ NY 1 41M
                   e
PANDA
              i    1                      TOTALANNUALPREM         935.00
    03-15 1 05-26         "11€4 "LICIES     MODE                      PSC
                                          A                                 885.0
"' 66824
SA.                                       °                                           DELIVERY"E°.06162006 )NEED$81.81
                                          "0154                  81.81          77.4 EFTAUTH           AMENDMNT EMIG POL
"         G6005          TEAM LN                                                       PDA1
                                                   CODE        /     FIRST YEAR     /                /
sPAUL A HEYMAN                                    66824
S


                             G6005
    AMERICAN BROKERAGE SERVICG6005
     TE   REMARKS I  TOTALS




tRR
                           Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 3 of 13

                                                            SCHEDULE


                           Benefit                                     Annual Premium     Premium Period

                           Level Term Life Base Policy                 $        935.00*       30 YEAR(S)




                          *Subsequent premiums are shown in the section of this Schedule entitled
                           Table of Premiums and Amounts of Insurance.




                           Expiry Date MAY 26, 2063       (No insurance will be provided under
                                        this Policy on or after this date.)
43000200020590900001868




                                                                               MAY 26, 2036 Exchange Date

                              *Premium
                             Due Dates 26TH DAY OF EACH MONTH

                           Beneficiary AS DESIGNATED IN THE                      PREFERRED Premium
                                       APPLICATION DR AS SUBSEQUENTLY      NO NICOTINE USE Classification
                                       CHANGED BY THE OWNER

                                 Owner AS DESIGNATED IN THE                                  Age Nearest
                                       APPLICATION OR AS SUBSEQUENTLY                   41 M Birthday
                                       CHANGED BY THE OWNER



                               Insured STEPHEN P CONLON                          0000186679 Policy Number


                                                                        SEE ENDORSEMENT      Policy Date

                                 Total
                               Initial
                               Premium $81.81                                  MAY 26, 2006 Date of Issue

                            *Please note that, if a Premium Due Date falls on the 29th, 30th or
                            31st of a month that does not contain one of these dates, the premium
                            due date will be the first day of the following month.




                           Form No. GE-1420-S-30 (LT)                      3
       Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 4 of 13



                              GENERAL PROVISIONS (Continued)

      ASSIGNMENT              The Company is not responsible for the validity or effect of any assignment of this Policy,
                              No assignment will bind the Company until it is received at the administrative office.

      MISSTATEMENT            If the Insured's age or sex is misstated, the Company will adjust the proceeds to that amount
                               which the premiums paid would have purchased based on the correct information.
                              "Attained age" is the age shown in the Schedule plus the number of whole years elapsed
                              from the Policy Date.

      SUICIDE                 If the Insured, while sane or insane, dies by suicide within two years after the Date of Issue
                              shown in the Schedule, the death proceeds under this Policy will be an amount equal to the
                              premiums paid less the loan balance as of the date of death.

      INCONTESTABILITY        With respect to statements made in the application, this Policy is not contestable after it
                              has been in force dining the Insured's lifetime for a period of two years beginning with the
                              Date of Issue shown in the Schedule. With respect to statements made in an application
                              for reinstatement, this Policy is not contestable after it has been in force during the In-
                              sured's lifetime for a period of two years beginning with the date of reinstatement.
                              This provision does not apply to any rider providing additional benefits.

      PAYMENT OF              The proceeds will be paid from the administrative office. This Policy must be returned to
      PROCEEDS                the Company. Unless a settlement option is elected, the proceeds will be paid in one sum.

      AMOUNT OF THE           The proceeds payable at the death of the Insured will be:
      DEATH PROCEEDS            • the amount of insurance applicable on the date of the Insured's death; less
                                • any premium required to keep this Policy in force to the end of the policy month
a                                   of death; less
cel                             • the loan balance as of the date of death.
                              The portion of the premium paid for the period beyond the end of the policy month of
                              death will be paid in addition to the death proceeds.
                              The death proceeds will be adjusted due to any of the following:
                                • a successful contest of this Policy in accordance with the Incontestability section;
                                • misstatement as explained in the Misstatement section; and
                                • death during the grace period.
                              If the Insured dies by suicide, the amount of the death proceeds may be determined in ac-
                              cordance with the Suicide section.

      NONPARTICIPATING        This Policy does not share in any distribution of surplus. No dividends are payable.

                              PREMIUM PROVISIONS

      PREMIUM                 Premiums are based on the rates in use for the class to which the Insured belongs.
      PAYMENTS
                              Any premium after the first is payable in advance at the administrative office or at the
                              Company's premium payment address. Premiums are payable during the Insured's life-
                              time. The Schedule shows the premiums payable under this Policy.
                              The Owner may change the mode of premium payment with the Company's consent.
                              Written notice must be received at the administrative office. The modes available are an-
                              nual, semiannual, and quarterly. Premiums may also be paid by automatic bank draft.
                              (Continued)




      Form No. GE-14202NF.I                                5
                                   Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 5 of 13



                                                           SETTLEMENT OPTIONS


                                  GENERAL                  Policy proceeds may be paid in a single sum or left with the Company for payment under
                                  PROVISIONS               one or more of the following settlement options. The amount applied under an option must
                                                           be at least $2,000. The amount of each payment under an option must be at least $50.
                                                           The Owner, with the consent of any irrevocable beneficiary-, may elect or revoke a settlement
                                                           option at any time before the proceeds are payable. If no settlement option election is then
                                                           in effect, the payee may make an election. Written notice of election or revocation must be
                                                           filed at the administrative office in a form acceptable to the Company. The election or re-
                                                           vocation will then take effect as of the date the Owner or payee signed the notice, An
                                                           election does not affect any payment made or other action taken by the Company before the
                                                           notice is received. A payee that is not a natural person may elect a settlement option only
                                                           with the Company's consent.
                                                           An assignee cannot elect a settlement option. Change of owner or beneficiary' automatically
                                                           revokes any election in effect.

                                  DEATH OF PAYEE           Unless otherwise specified, at the death of the last payee a final payment will be made to the
                                                            payee's estate. For Options 1 and 2, the final payment will be the commuted value of the
                                                            remaining unpaid installments certain. Such value will be computed based on the rate of
                                                            interest used in the calculation of the payments. For Options 3 and 4, the final payment will
                                                            be the unpaid proceeds with any unpaid interest to the date of death of the payee.
430 PO2000208BOB 000 P1868790fi




                                   FIRST                     The first installment under Options I, 2, and 4 is payable on the effective date of the option.
                                   INSTALLMENT                 The effective date is the date of the Insured's death or any other date agreeable with the
                                                               Company.

                                    INTEREST                    The guaranteed interest rate for Options 1, 2, 3, and 4 is 2 12/ % a year, compounded annu-
                                                                ally. Excess interest may be declared annually by the Company.

                                     OPTION I                   Proceeds will be paid for a fixed period. The amount of the payments is determined from
                                      FIXED PERIOD              the Option 1 Table on the next page.

                                     OPTION 2                   Proceeds will be paid in equal installments throughout the certain period. After the certain
                                      LIFE INCOME WITH          period, payments will continue to be made throughout the payee's lifetime. The amount and
                                      INSTALLMENTS              certain period of the payments are determined from the Option 2 Table on the next page.
                                      CERTAIN                   At some ages the same amount is payable for different periods certain. In such a case the
                                                                Company will assume that the longest period was chosen. Satisfactory proof of the payee's
                                                                age is required. The Company may require evidence that the payee is living on the due date
                                                                of each payment.

                                     OPTION 3                   Interest on the proceeds will be paid in the manner agreed upon when the option is elected.
                                      INTEREST
                                      OPTION 4                     Proceeds will be paid in fixed installments at regular intervals until proceeds, together with
                                       FIXED                       interest on the unpaid balance, are exhausted.
                                       INSTALLMENTS

                                      OPTION 5                     Proceeds will be used to purchase any single premium annuity the Company offers at the
                                       SINGLE PREMIUM              time proceeds are applied. The annuity payments will be 102% of the payments otherwise
                                       ANNUITY                     purchased by the single premium.

                                      OTHER SETTLEMENT             Proceeds may be applied in any other mutually agreeable manner.
                                      OPTIONS
                                                                    (Continued)




                                       Form No. GE-14203                                         7
 Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 6p.1
                                                                             of 13

                                  SCHEDULE


 Benefit                                     Annual Premium     Premium Period

 Level Term Life Base Policy                 S        520.00*       20 YEAR(S)




*Subsequent premiums are shown in the section of this Schedule entitled
 Table of Premiums and Amounts of Insurance.




Expiry Date   MAY 02, 2063       (No insurance will be provided under
               this Policy on or after this date.)




                                                    MAY 02, 2026 Exchange Date

   *Premium
  Due Dates 2ND DAY OF EACH MONTH

Beneficiary AS DESIGNATED IN THE                       PREFERRED Premium
            APPLICATION OR AS SUBSEQUENTLY       NO NICOTINE USE Classification
            CHANGED BY THE OWNER

      Owner AS DESIGNATED IN THE                                   Age Nearest
            APPLICATION OR AS SUBSEQUENTLY                    41 M Birthday
            CHANGED BY THE OWNER



    Insured STEPHEN P CONLON                          0000186679 Policy Number


                                             SEE ENDORSEMENT       Policy Date

      Total
    Initial
    Premium $45.50                                  MAY 02, 2006 Date of Issue

  *Please note that, if a Premium Due Date falls on the 29th, 30th or
  31st of a month that does not contain one of these dates, the premium
  due date will be the first daY of the following month.




 Form No. GE-1420-S-20 (LT)
Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 7p.2
                                                                            of 13

                  SCHEDULE              *CONTINUED*          Pol No 0000186679

                 Table of Premiums and Amounts of Insurance

                                       Premiums


The Annual Premium is the annual premium the Company anticipates will be
payable at the beginning of the policy year.     The premiums payable are
subject to change, but the annual premium payable for a policy year will
never exceed the Maximum Annual Premium shown in this Table for that year.

Any change in premium will be due to the Company's re-evaluation of
expected  future  mortality, interest, expenses, or    persistency.    The
Company's past experience will not be a factor in any change in premium.

Change will be applied uniformly to a class of insureds.    Class will be
determined by the following: issue age and sex, premium classification,
amount of insurance, and/or the number of years the insurance has been in
force.  The Company will mail notice of any change in premium.   Premiums
will not be changed more than once a year.   A change will not affect the
nonforfeiture values.

The deterioration of the Insured's health             will not cause a change in the
Premium or the premium classification.

Rider premiums    and   the   Policy   Fee   referenced   below   are   included    in   the
Premiums.

                                  Maximum                                          Maximum
Policy         Annual              Annual     Policy          Annual                Annual
 Year         Premium             Premium       Year         Premium               Premium

   1 S           520.00            520.00        26 S       11,025.00         23,450.00
   2             520.00            520.00        27         12,135.00         25,910.00
   3             520.00            520.00        28         13,120.00         28,550.00
   4             520.00            520.00        29         13,920.00         31,430.00
   5             520.00            520.00        30         15,020.00         34,680.00

   6             520.00            520.00        31        16,475.00          38,360.00
   7             520.00            520.00        32        18,020.00          42,610.00
   8             520.00            520.00        33        20,100.00          47,490.00
   9             520.00            520.00        34        22,425.00          52,970.00
  10             520.00            520.00        35        25,050.00          58,850.00

  11             520.00            520.00        36        28,015.00          65,110.00
  12             520.00            520.00        37        31,370.00          71,690.00
  13             520.00            520.00        38        35,130.00          78,520.00
  14             520.00            520.00        39        39,335.00          85,770.00
  15             520.00            520.00        40        44,005.00          93,720.00

  16           520.00              520.00       41         48,625.00         102,570.00
  17           520.00              520.00       42         53,585.00         112,570.00
  18           520.00              520.00       43         58,930.00         123,840.00
  19           520.00              520.00       44         64,880.00         136,160.00
  20           520.00              520.00       45         75,040.00         149,250.00

  21         2,270.00           13,990.00       46         98,375.00         162,850.00
  22         4,020.00           15,470.00       47        129,930.00         176,840.00
  23         5,775.00           17,160.00       48        152,395.00         190,940.00
  24         7,525.00           19,070.00       49        172,400.00         205,340.00
  25         9,275.00           21,180.00       50        205,600.00         220,240.00



Form No. GE-1420-S-20 (LT)                      4
Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 8p.3
                                                                            of 13

                       SCHEDULE          *CONTINUED*         Pol No 0000186679



                             Amounts of Insurance


The Amount of Insurance is the amount provided         by the     base   policy.   It
remains level throughout the Period shown.

                                                      Amount of
              Period                                  Insurance

      Policy Years 1 -    57                      S    500,000




Form No. GE-1420-S-20 (LT)                 4B
                                   Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 9p.4
                                                                                                               of 13

                                                           SCHEDULE          *CONTINUED*        Pot No 0000186679

                                                               Premiums (continued)


                                                                                                   Maximum
                                                  Policy                   Annual                   Annual
                                                   Year                   Premium                  Premium
                                                     51          $     215,110.00          S    235,890.00
                                                     52                224,185.00               252,800.00
                                                     53                232,805.00               271,680.00
                                                     54                240,920.00               295,700.00
                                                     55                278,500.00               330,010.00

                                                     56                295,495.00               384,600.00
                                                     57                311,870.00               408,220.00
430002000624050000186679050306




                                 Modal Premium Factors and Annual Percentage Rates(APR) where payment is
                                 made other than annually:

                                                        Modal Factors       APR
                                     Semiannually       .51                 8.2%
                                     Quarterly          .26                 10.8%
                                     Monthly Bank Draft .0875               10.8%

                                 Policy Fee:    Not to exceed 450 annually; included within the above premium
                                 amounts.




                                  Form No. GE-1420-S-20 (LT)                  4A
  Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 10 of 13



     MAR-24-2006(FRI) 09.43                    L R CRNP151 & R550007E5 Lit                            (FAX)860 745 1547                          P 001/011


 Application for Life Insurance Part
      CofranitehuttuntseninPunifITU•GensiontitlialmaraneeCompagyrELICI•Garwthittsandkbarkseracerdriprwatc
                                                                                                                               NILMI (1111111(11
 arsi
 MOMas Sum• terhburp, VA /4564

1. Proposed insured                                                                                                       Picas. print all117SWIIS.
a, Full Name (FIrstMIddlegst, Include maiden name In parentheses)              b.Sex lc. Date of Birth   Id.Slam alBinh     I e. Social Sacudty Number
                   IT ^ ctri                   tc(C   COL"
f. Home Addresti (Number, Street, City. State. end Zip Sok) WI
                                                                               4               i e        itAsic
                                                                                                           Haw Lttil In. I Residency
                                                                                                                                         - 114D.

                     (3tsad, Pr.                          tin J1-4 CF OCalo
                                                                                                          At Address?    S.       0
                                                                                                                                Other (Specifyl:
h. Driver's (tense Number/5mm                             yR . til Status j, Noma Phtme Number                     k. WorkPhoneNumber
                                                               v, g8                     a0-43cr
I Occupation (Include duties.)                            m, Onployer Nemo nd Address                                               How Lora w/ Employer/

   Ownership (Complete if Owner is other than Proposed Insured.Il trust give lull name of trust and date of trust agreement)

                                                                                                            I
a, Owner. (Full Name and Address) o•rna                                        b Rol. to Prop. Ins. n. SSN or TIN      it Date of Birth/Trust
                                                                                                                             Mos Eby Yr.



e. Owner In: 0 Individual 0 Pormarshlp 0Corpomden 0 Trust 0 Other iSpenifyl:
f. Condiment Owner: (Full Name and Address) a-mail:I                     a. Rel. to Prep. Ins. h. SSN or TIN                        I L Date of BInhIrrust
                                                                                                                                            Ma. Ow Yr.

I, Contingent Owner Is: 0 Individual 0 Pennant* 0 Carparatien 0 Trust 0 Other (SpecliN:
 3. Beneficiary III percentageshores aro not given, thuy will he equal. Use REMARKS to name additional Beneficiaries.)
a, Prl     (Full Name and Address)      r                               b,% eta c. Rel. to Prop. Ins. ti. SSN or 11N  e. Date of Birth/in=
                                                                                                                                  Osy Yr.
                     Loge               lancer%                                 ro(7          test re
                                                                        0.%Stere h. Rel. to Prop. Ins. ISSN or T1N
                                                                                                                                      iki
                                                                                                                      j. Dote of Binh/Trust
f Primary: (Full Name and Address)
                                                                                                                             Ma Des Yr.

It tartlingonr ifall Name and Address)                                         t.%Shua     .Re). to Prap. Ins. n SSN or 11N          a.DateMa
                                                                                                                                           of Matt/Trust
                                                                                                                                               Osy Yr

 p, Contingent: (Full Name and Address)                                        q.% Sham r. Rel. to Prep. Ins. s. SSW or 11N          t. Data al Olrih/trust
                                                                                                                                            MI OPT Yr


  q. Insurer, Plan and Amount at Insurance                 5. Death Benefit Option (Un versol Lilo ant I        G. Palen (IIavailable with Plan)
 a. Insurer ORA esuc Ocuuc                                 0 Level (Specified Amount only)                      0 Walser
    (Select onel                                           0 Increasing (SPadflad Amount plus cash value)       0 Chllamnb Term Ina: Units 0
 b. Plan
    of Insurance. 50/1.     -ran -Jo -                     o  Scheduled Increases ilf available):               0 Other (Amount and Dosalptlank
                                                              °Simple          % °Compound ___.%
 c, Amount
    of Insurance:      9(7 1060

 a. Payment Method:              reArtatmed Withdrawal (PAW)     0 Ghat Bill     0 Other (Specify):
                                                                                                             I c.Automatblicerremlum leen. 0Yos     No 0
 b. Payment Made,            Monthly AW only) ODuarterly °Semiannual 0 Annual °Single
 d. Sand Premium(tart                 Insured(Sedan1T.)
 a. Premium Source: W• elory 0Inveatmenta
                     °OtherISPociht
                                                      O Savings                          It
                                                          0 OwneriScstIonlei 0 OtheriStmcDYT
                                                                   OlfmAnhethance Amount Remitted In Exchange $
                                                                                  tar Temporary Insurance'



 Form Na. GEFA.SSR                                                       Page 1
  Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 11 of 13



     NFIR-24-2005(FR1) 09'43                      L R CRHPISI 8 R550CIIITE5 LLE                              (FRX)060 745 1547                                                       P 002/011



: B. Proposed Insured's Tobacco and Nicotine use,                •
a. Mark the one item that best describes your history of tobatco end other nleatine product usa; Never Used °Totally Stopped OU.
b. If you have -Totally Stopped, Indicate number of yours since you totally stopped and give darn and region In REMARKS.
   0 Loss than 101 or marettess than 2 02 or more/less than 3 03 or mere/less than 5 05 or more
  9, Prop used Insured's Insurance floods (Cam • tete either the Personal or Business section. Ex ilain 'Yes" answers in REA/MUSS
o 0PenCOMII:         C. income Replacement        0bebt Repayment       0 Estate Conservation      0 Other
          1. Personal Finances: Gross Annual Income S                                    Tidal AMMO IS          I Total Liabilities S
          2 Within the past 5 years. have you filed far bankruptcy or had any judgments aliens (lied against you? —                                                                Yes No
  0 Business; 0 Swath °Key Employee 0 Secure Credit 0 Other
       1. Business Flounces Total Assets                               Total Liabilities!!                        Net Worth                                Is
       2, What percentage of the bushman do you own?            r          3. Your Gress Annual SalaryR=111de honest                              IS
       4. Is business Insurance applied for or In fares on other key members of the business? 'Explain either answer In REMAMCS-1—.0 Yes Na 0
       5. Withinthe past 5 years, haste businessfiled tor bankruptcy or had any lien or judgments filed                          ..0 Yes No 0
 10. Proposed Insured's Existing Insurance/Replacement (Explain "Yes" answers in BEMAlittS,)
a. Oo you have gelding life insurance or annuities?                                           •WP06.4


b. If 'Yes," to Ouestlentla„ vAll the insurance applied for in this application replace, and or change any misting life Insurance or annuities? ..—.0 Yes No'
   ig "'foe you may he requited to review and sign additional farms.)
c. II 'Yes." to Question 10,a.. BM all existing life insurance policies and annuity contracts, For edditional policiasicentracts. use REMARKS,
                         Full Name of Company                             to Be Hopleted? I       Amount       I Year Issued i                  aenatichayilesi
                                                                           °Yee Na°           S                                  I
                                                                           0 Yes No 0         $                                  I
                                                                           °Yes No 0          S                                  I
                                                                           0 Yoe NoO          S
 11. Proposed Insured's History (Explain "Yes" answers it REMARKS,)
                                                                                                                                                              Yes kW
       a, Pa you have any other application or Informal Inquiry far Ka Insurance pending In any company or society?                    ........                   OR
       b, Hove you aver had an application or reinstatement request tar lire or disability Insurance retuned, postponed,
          limited, withdrawn or cancelled, or have you been asked a pay a higher premium?                                                                     H.PCI          ...



       c. Have you over been convicted of o misdemeanor or felony? ---                                           1•••••••••••                                —0
                                                                                                                                   141.4100.1.4.1.48.11... •••ryfitO .....



       d. Have you ever requested or received a Worker's Compensation, Social Security or disability Income payment. excluding a
           p
          regnancy   - rotated   payment?   n..                                           SIPP140141•0    ._._.•.,„„,.„,._..«„....»•„.„



       c In the past 5 yeent, has your driver's license boon suspended or revoked? ..—..— .„.....                 ......0,--......                      . .„„„O
       I. In the past 5 yamshave yam been convicted of, ar pledguilty or no contest to reckless driving or *Mho     under     ft
           Influence of alcohol or Mule            „„.....             .....                                                                                                            Y
        g, In the past 5 years Mud you flown, or do you Intend to tly.a3 a pilot, student pilot, or crew member other titan far a
           scheduled commntcioi airline? (II *Yes,' complete Aviation                                          ......              ..... ........
        h. In the past 2 years have you engaged her do you intend to engage In, hang gilding, ultra-eght tying,hot-air ballooning.
           mountain, rock, or Ice climbing. motor vehicle or boat racing, or scuba or sky diving? lit "Yes: complete appropriate
            aNWtfesSupplomandsl).......»..»._».»....,.               .... ....... .....                    —
        I. In the next 2 years. do you bond to travel or reside outside of the U.S. far more than 4consecutive weeks ether than
            rat vacation? lit "Yes: complete Foreign Residence/Travel Supplement
  12. REMARKS (Fora, anations ends social re • uwts. Identify a, •licable killnumber and later. ((additionalspace is needed, mu an overflow fermi'




                                                                                                                                                                                                  1


 Form No. GEFA•599                                                              Page 2                                                                                                  1/200I3
Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 12 of 13



 MRR-24-2006(FRI) 09'45                     L R CANPISI d ASSOCIATES LLC                        (FAX)860 745 1547                              P 007/011




      lettemadon Inkumodon men tem dondm honed lowed,It Iratlates Imo dolt Mom tomb= %anal aid physkol =MatIrridna lot au
                 antromienbta Semi set as MI Watt AIDS. =Sado= and smith tamontood dbmatr=aha Inman= taverna% Mont=
                 SALK Mom= am= mputotlan. mode al Coln; fIarcos, watt/ ordarc personal mg& b dons ast Melo fanMut mom!
                 toleetotlen.lhalloalna stamen% =My to InInnt4don bummlee= In ale sawsmat timarJeram Infounatai dna lenmeludo
                 tams abort prodottoly mindnIttored ms4 to HIV Amlbodles,T-CO Con or NDS. Vomited Inkonordan dam mlIrsitcla tam ahem
                 prolmodyadmIntEnd tutorHNMdbcdmitc1Cowan etADS.Inaormant.the Cantannella not lonvordMo moults of ow/ era
                 mask moments to anyother entity
           Sown rdnakai oyytebena enlrupreetors mystaI thompbts; storebobalsto: drug, Weds* or metool hub oancolart. Isztelte= doh= dnaIn
                 aledolIns:Imam orcomultolon teNtlec nurOm ham= mama Molt 1m1141m antultoiy ett mitm% laded= w dew alba of
                  run by are peter; Mourn Swum Mt mass rowers Baud= tots' fl                                 antra% rte Small Sam*
                  AdadnIstralbe neliltax ?dont autmliatm.
           Immur Rim Colony 1.114 Romero Cammy, Growth Lilo Insumnce Comm,and Gnat the en4 AmityMarco Company
   homed trauma TheRopomdhewedIstocastewhosoEtabpm u= to beInturol.
     Authortatto lheAuMorludon In thleAuthulzotlen to Collect orel DIrstm Warmth=
             M18 MM litho mesa= IntommtkinbmasImamla Int.
   Tluitoemoirsamordeormyro=dmonlomInlormatIonlnreaordtoptoparclewaragctelronottmdhsrokosermiateannurtenepwaooperdeteadolIpsrmu
   oudeeltad =meant tame pales. Those gavdestholmay need to collect lammed=mayaratuellyteszkeatdonationtotholonovAnts utivelmuserstmettb
   rho Nomad Insurad has applied or my atly: rem=Mt or pronewbo memo b=reek mukcelmol. Iraturam tnabs for than.limy may tbdoso
   InfunmdmmamMarroMmlbytm441BatantmerrapmlitammlearmalmlmettmillonorlyeamtforthInanaimemom Maulmravernr44171
   or orpordookm. Certain Imesmay matdn to soma Mods ofInformed= orel may runtreiesules &dm= of tatIniormain The Iawnrandfu emu= wle use
   lammed= so wham th atmlleadm.
   Byem          omdlemlon-Portl.thePropmedInnureder empersonnalmnmdm tclontheProposedlnounersInaholltfilateratmeoschSourat pholnkumaion
   /Am end erle             presontxtorelClodauriludgetiozolpi al Ma Nod= toPropueolhand and ourner.A ropy otet4Audvdrodon 41beasatild mate
   eelgInelltnItureseel Insured ordm isemaneutorbed tormon theIkeznad Insurt 's SelfmsyrevoladdsPahodralan Nangwritten emo dm tour=
   MIMI slarLehmaktg. or /swarm thls Authosbothen oda Inyelt pniaming or the =pee= tea remit ihn anatotlon anal tot Mimi
   In as satesmeinRhoda blond a=Ramon thIsAmhodsulon ba volld (or4dm nimatoMr the el eaisApplkadt l-Part1WindalMomIstml
   lot Vermont, MI/ Authmtradm will be cad Ice ormyrefon RIRmoods ohm the OM tNe 4041444 - Pim 1b gigned.lb Pvt.= hterld man outkorlmit
    Tomennethe al the Pomo= bourne mrsi osk to NAM a topym disAutteuitarml.
    rtcpromntatIon;
   lbe melleMlat iroduks tee Aeettentleit — Pons I a=II and rillatxmod rumleamMel forno rcanundratts the Witt tocificollydahmms as pmill the
   applIcalon Winching caplm crlitmnm am/ poky delktmlatheDiaz No 11244401rauramm Daunt lmudoxliatt OM cimodltitcartmcmlblverm
   eat lawn1101IM ar r anaem;NMalaitaaayfnloarotbsdmCaamauostt
   I repteeneIIIthe stetmentl and grams given b the mclleglon mm cambia and emeMllataftlal to to km almy Meat' 4,411141110141011m
   Insurance Isdng =reed tort sOtobleIon= Comes Omura nomb.
    t agtonthatIll win nmtihtha bumD a =Mtn or woutor Wm Into appl1mtn damn;atm corky a=pnea: endMeta= onmold=Lao
   TomonnykozumaceApplleationandAgroomonthormbnamosewOloollsothatmleseallmemenspoposmitettatommeerollybmartarettodde
    oe sotNMla theDepth:Mon ettholloto a policy b daimonRothe Oreroneebe Rmmodal wennbpas.


   Slate In which                                                       I      1mmIn*MitPollcyI      a     r y
   Corm Slaned Ail          tool                                        I      WI be OniNered I


          at td                                                     1/f:A
                                                                      al            Owner at not Prtymead Inmant Sienna maimlido)


   S


   LItermad               Armen Rmad Nome                                   Lltinsod Mamma Agana Seed Name


                      y—Vii-Umm No.
                    No.                      Manning /Mtncy/
                                             Elmbeemo No
                                                                            bodoiSemoltylen.         mum          UmovApar#
                                                                                                                  Brahma Na.
   Pomp No. 00/14114                                                 PO010                                                             IJKOB
Case 1:21-cv-20518-BB Document 5-1 Entered on FLSD Docket 02/11/2021 Page 13 of 13



   MAR-24-2005(FR1 ) 09 44                         R CAWS I & ASSOCIATES LLC                                 (FAX)B60 T45 154?                           P 003/011


1. Licensed Insurance Agent's Report (Nut part at the Application)
a Full Name (Please mint)                                         b. Agent's Company Coda No: c.SSN or Tax ID No.                 d. Phone and FM Numbers

                                                                     a?-oly                                                .rip   ;how ice i i:    c iy, /44
                 CIA               4 r ien
                                                                                                                                              C. 1         ele4,-3,
 a. 1 Does the proposed framed twangy edming ilia insurance a:annuity/     ,,,,,,                   1.41.0        ••••••41.4.            ..... owls NoW
    2. is this Insurance applied for Intended to replace. end or ham   any existing insurance or annuity?        --           „           °Yoe      No
    IIIts," to abhor question, replacement terms may be roquimd by state law,Include copies of any required forms with the application.If misting Insunati
    may be replevin. ended at changed, attach a full explanation to the application and explain to the Owner and Proposed Insured (list new suiddo and
    contestable periods may apply.
 I. If you accepted money withal% applitadon. a Temporary Insurance Apollo/don and Agreement (MAIis required, Was a TIM ghen? , yes IVo                      X'
   Has a medical or paramedical exam boon scheduled? if "Yes: glee data and Presider with whom scheduled. —...                                 121"
                                                                                                                                                 .       Not'
    Date IMo. Day Ych                                                          Provider's Name:                        l efric4
 h. If Proposed Insured Is married, amount or insurance on spouse. If spouse Is not insured, glue reason
      Amount S                                             Peasant
    II PtopeserilhalredIs a miner, amount at Insurance on patents and any siblingsIl parents and 01611oneuse notInsured. Wes mason.
       SFather           I Mother           I Sib linos (Name andAmount)
                          S
 I represent that to the best of my nowledg and ballet:(I)theI lane being applied fa is amicable for the Owenloran needs and financial abloaluar,
 (2) the intonation maddedIn t            WI hydra 0wrwr         mama' InsuredMew application Is complete, anemia, and cannily recorded; ond131thera Is
 nothing adversely affecting the                  Pm         surad other than as Indicated Inde application,I alto representthat I gave all requinel fannislen or
 before the data the application
                                                                                                                                   3-if-cc
 Signaturals) al Groaned Insurance Agent(s)                                                          Date
 2. Managing Agency/Brokerage Re art (Not part et the Applicant:ail
 a. Managing Amoy/Brokerage Name (Please print!                     O. Managing Agency/Brokerage No.   c, Date

    amok;
                                                                              Complete for eachlicensed agent totacoitm =minion,
  TomI Commission Straits; to equal 100%. Each licensed agent will era equally unless otherwise indicated.
  I, Full Name, Address, and SSN or TIN (Please prim) ecialli                                     b        Agent's       c.   Agent's
                                                                                                     Commission Share     Company Code No:
                                                                                                           100
            q     4A       \ACtINN
  I. Full Name. Address, and SSN or TIN (Please mind e• IN                                        a        Agents        I.   Agent's
                                                                                                     Commission Share     Company Code NC
                                                                                                                                  II
  3, Full Name, Address, and SSN or TIN (Pions° adrtd         cruel):)                                               Agent's         I.     Agents
                                                                                                                  Commie/Ilan Share     Company Code No;
                                                                                                                                    %
  I Full Name, Address. and SSN arlN(Please ptiml             magi                                            k      Agent's            I.    Agent's
                                                                                                                  Commission Sham         Company Code Na,'
                                                                                                                                  lio
  m Full Name, Address, and SSN or TIN (Please print)         frmall.1                                        n      Agent's          a.   Agent's
                                                                                                                  Commission Share     Company Code No.'


   'The code number assigned by the Insurer selected in ham 4s. on Page 1et the application.
Form No, GEFA-55B                                            Page 4                                                                                        I/21MB
